Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 1-6, 9-15, 18-22 and 26-28  are rejected under 35 USC 102 (a((2) as being anticipated by Onishi et al (EP1530290).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1 and 18, Onishi et al disclose a circuit as shown on Figures 1-9 comprising: 
- a filter (800 on Figure 8) having a first series resonator ( 320 on Figure 3C or 810on Figure 8) coupled between an inherent first port (303) of the filter and an inherent second port (304) of the filter, the first series resonator (810) comprising a first piezoelectric layer (813) disposed between a first electrode (812) and a second electrode (814) of the first series resonator; and 
-a first shunt resonator (820) coupled between a first node (303) of the filter and a reference potential node (ground) of the filter, the first shunt resonator comprising a second piezoelectric layer (823) disposed between a third electrode (822) and a fourth electrode (824) of the first shunt resonator, 
-wherein: the inherent first node is coupled between the first port and the inherent second port of the filter; and 
-a thickness of the second piezoelectric layer (823) is greater than a thickness of the first piezoelectric layer (813) as shown on Figure 8.  
Regarding to claims 2, 12, 19 and 29,   wherein the first series resonator (810) has a first inherent coupling coefficient, and wherein the first shunt resonator (820) has a second inherent coupling 
Regarding to claims 3-4, 15 and 20-21,  wherein the first electrode (812), the second electrode (814), the third electrode (822), and the fourth electrode (824) have same thickness, see Figure 6A.  
Regarding to claims 5, 14 and 22,  wherein a thickness of the third electrode (822) is different from a thickness of the fourth electrode (824), see Figure 8.  
Regarding to claim 6, wherein the inherent first node is connected to the first port of the filter (50), see Figure 4A.  
Regarding to claims 9-11, 13 and 26-28,  further comprising: a second series resonator coupled between the first series resonator and the second port of the filter, the second series resonator comprising a third piezoelectric layer disposed between a fifth electrode and a sixth electrode of the second series resonator; and a second shunt resonator coupled between a second node of the filter and the reference potential node of the filter, the second shunt resonator comprising a fourth piezoelectric layer disposed between a seventh electrode and an eighth electrode of the second shunt resonator, wherein the second node is coupled between the first port and the second port of the filter and wherein a thickness of the fourth piezoelectric layer is greater than a thickness of the third piezoelectric layer. Noted that the filter (402) on Figure 4A of Onishi et al  shows the second and third unlabeled series resonators and the unlabeled shunt arm resonators and these resonators have the structures as shown on Figure 8.  

                                                 Claim Rejections - 35 USC §103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  7-8, 16-17, 25 and 30 are rejected under 35 USC 103 as being unpatentable over  Onishi et al (EP1530290).   
          Onishi et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein each of the first piezoelectric layer and the second piezoelectric layer comprises scandium (Sc)-doped aluminum nitride (AlN) as called for claims 7 and 16.  
-wherein each of the first electrode, the second electrode, the third electrode, and the fourth electrode comprises molybdenum (Mo), tungsten (W), aluminum (Al)-copper (Cu) alloy, AlN, titanium (Ti), titanium tungsten (TiW), titanium nitride (TiN), or a combination thereof as called for in claims 8, 17 and 25.  
	However, as well known in the art, the piezoelectric layer and the electrodes of a resonator are made from different selectable materials and selecting optimum materials  for the piezoelectric layer and the electrode is considered to be a matter of a design expedient for an 
Regarding to claim 30, lacking of showing of any criticality, selecting the thickness of the fourth piezoelectric layer greater than the second layer for enhancing the performance of the filter of Onishi et al that  would have been obvious at the time of the invention.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842